DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.        Claims 1-8 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A control device comprising: a plurality of electronic components; a circuit board on which the electronic components are mounted; and a connector portion provided on the circuit board and configured to exchange information with an external device, wherein: the electronic components include a specific electronic component disposed adjacent to the connector portion, the specific electronic component having at least one side surface that protrudes vertically with respect to a thickness direction of the circuit board; the connector portion has a base portion extending in a-the thickness direction of the circuit board and an extended portion extending from the base portion in a direction in which the circuit board extends; and the extended portion has a pedestal portion (i) positioned at the at least one side surface of the specific electronic component and (ii)  bonded and fixed to the specific electronic component.” as recited claim 1, “A control device comprising: a plurality of electronic components; a circuit board on which the electronic 
            Claims 2-7 are also allowed as being directly or indirectly dependent of the allowed base claims 1 and 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ebert (US 2006/0121774-A1) and Aoki (US 2002/0150478-A1).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848